815 F.2d 46
60 A.F.T.R.2d (RIA) 87-5769, 87-2 USTC  P 9636
UNITED STATES of America, Appellant,v.Arzania WILLIAMS, Appellee.
Nos. 86-1538, 86-1598.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 11, 1987.Decided March 26, 1987.

Appeal from the United States District Court for the Southern District of Iowa, Hon. Donald E. O'Brien, Chief Judge, U.S.D.C.
Nancy Morgan, Washington, D.C., for appellant.
J. Karnale Manuel, Des Moines, Iowa, for appellee.
Before HEANEY and McMILLIAN, Circuit Judges, and WOODS,* District Judge.
McMILLIAN, Circuit Judge.


1
The United States (government) appeals from a judgment entered upon a jury verdict in the United States District Court1 for the Southern District of Iowa denying the government's motion for judgment notwithstanding the verdict or in the alternative for a new trial.  The government contends that the undisputed facts established as a matter of law that Arzania Williams was a responsible person of the Gateway Foundation pursuant to 26 U.S.C. Sec. 6672(a) and was liable for unpaid employment taxes withheld from the wages of the employees for 1979 and the first two quarters of 1980.  We disagree.


2
During 1979 and 1980 Arzania Williams was the executive director of the Gateway Foundation, Inc.  Gateway Foundation, Inc. was incorporated in 1979 to organize and operate community service programs.  For the first quarter of 1979 Gateway submitted to the government approximately 25 percent of the federal taxes withheld from the wages of its employees;  and thereafter for the five succeeding quarters, Gateway failed to submit any employment taxes.


3
Following Gateway's default on its employment tax obligations, the IRS made assessments of $35,896.54 against Williams, Evelyn Davis, the Chairman of the Gateway Board or Directors, and Morris F. Johnson, a member of the Gateway Board of Directors, based on its determination that these persons were responsible for paying over to the government the employment taxes.  Following notice of the assessments and the demand for payment, Williams, Davis and Johnson made partial payments.


4
Davis and Johnson separately sued the government for refund of their payments.  The government counter-claimed against Davis and Johnson and later Williams for the unpaid balance of the assessment.  The cases were consolidated for trial and tried before a jury in November 1985.


5
The jury found that neither Davis, Johnson nor Williams were "persons responsible" under I.R.S. Sec. 6672 for "collecting, accounting or paying over" Gateway's payroll taxes.  The district court denied the government's motion for judgment notwithstanding the verdict or a new trial.  The government now appeals from the district court's denial of its motion for judgment notwithstanding the verdict as to Williams.  The government has not appealed the judgment entered in favor of either Davis or Johnson.


6
We have thoroughly reviewed the record in this case and find no error of fact or law in the districts court's opinion.  We agree with the district court that there was evidence from which the jury could find that Williams was not a "responsible person."    Nor did the district court err in denying attorney fees and costs to Williams.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.R. 14.



*
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas, sitting by designation


1
 The Honorable Donald E. O'Brien, Chief Judge, United States District Court for the Southern District of Iowa